 In the Matter Of MID-CONTINENTCOALCORPORATION,EMPLOYER ANDPETITIONERandPROGRESSIVE MINE WORKERS OF AMERICA, DISTRICTNo.1 andUNITED MINEWORKERS OFAMERICA, DISTRICT No. 12Case No. 14-RM-12.-Decided March 22, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in the case, the Board finds :1.Mid-Continent Coal Corporation is engaged in commerce withinthe meaning of the National Labor Relations Act.2.Progressive Mine Workers of America, District No. 1, hereinaftercalled Progressive, is an unaffiliated labor organization claiming torepresent employees of the Employer.UnitedMine Workers ofAmerica, District No. 12, hereinafter called United, is an unaffiliatedlabor organization claiming to represent employees of the Employer.'3.The question concerning representation :The Employer's petition, filed January 6, 1949, alleges that a claimfor recognition as the representative of its employees has been madeboth by Progressive and by United.Progressive moved to dismiss the petition, alleging it to be barredby an existing contract between Progressive and the Employer? Insupport of this contention, Progressive introduced in evidence a con-tract between Progressive and the Coal Producers Association ofIllinois, which provides that it shall be effective from July 1, 1948,to June 30, 1949, but that either party may terminate the agreementon an earlier date by giving at least 30 days' written notice to the'Chairman Herzog and Members Houston and Gray.' The hearingofficer properly rejected the contentionof Progressive that United wasnot entitled to intervene in the instantproceeding because of its non-compliance withSection 9(f), (g), and (h) of the amended Act. The recordshows that on September30, 1948, theEmployerand United executed a contract, which wasstill in effect at thetime of thehearing.Under thesecircumstances,United was entitledto intervene atthe hearingfor all purposes.Matter of LynnGas and ElectricCo.,78N. L. R. B. 3.2 Thismotion wasreferred to the Board by the hearingofficer.82 N. L. R. B., No. 32.261838914-50-vol. 82-18 262DECISIONSOF NATIONALLABOR RELATIONS BOARDother party.The Employer was admitted to membership in the CoalProducers Association of Illinois on August 10, 1948, and considereditself bound by the Association contract at that time.Assuming that the Employer is still bound by this contract, wenevertheless find that, because this contract is terminable at will, itdoes not bar this proceeding.3We find, therefore, that a question affectingcommerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all employees engaged in mining operations at theEmployer's Green Diamond Mine,near Marissa,Illinois, excludingclerical employees and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within themeaningof Section9 (b) of the Act .4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mid-Continent Coal Corpora-tion,Marissa, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Fourteenth Region, and subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desireto be represented by Progressive Mine Workers of America, DistrictNo. 1,5 for the purposes of collective bargaining.8Matter of Potosi Tie&Lumber Co.,73 N L R. B.590Moreover, this contract, whichwas an extension of a previous Association agreement,continued the preferential hiringclause in the prior contract.This is an additional ground for holding the contract in-operative as a bar to the proceeding herein.Matter of C. Hager&Sons Hinge Manu-facturing Company,80 N. L. R B 163The contract between United and the Employer,mentioned above,was not urged asa bar.It, too,contained a provision for termination upon 30 days' written notice, anda preferential hiring clause.There was no dispute at the hearing concerning the composition of the unit8We will not place United on the ballot because of its non-compliance with Section9 (f), (g), and(h) of the amended Act. SeeMatter of Herman Loewenstein, Inc.,75 N. L.R. B. 377.